        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Timothy Sheehan and Mary Sheehan,                       Case No. 20-cv-0753 (WMW/DTS)

                             Plaintiffs,
                                                 ORDER GRANTING DEFENDANTS’
        v.                                           MOTION TO DISMISS

Viking River Cruises, Inc., and Viking
Ocean Cruises II LTD,

                             Defendants.


       Plaintiffs Timothy Sheehan and Mary Sheehan commenced this action against

Defendants Viking River Cruises, Inc. (VRC), and Viking Ocean Cruises II, LTD (VOC),

for injuries sustained during a transatlantic cruise. Before the Court is Defendants’ motion

to dismiss Plaintiffs’ complaint on the grounds of forum non conveniens. (Dkt. 11) For

the reasons addressed below, Defendants’ motion to dismiss is granted.

                                     BACKGROUND

       Timothy Sheehan and Mary Sheehan are Minnesota residents. VRC, a California

corporation with its principal place of business in California, markets and sells European

cruises to customers in the United States and Canada. But VRC does not operate any

vessels. VRC serves solely as a sales agent for cruises operated by VOC.

       VOC is a Bermuda corporation with its principal place of business in Hamilton,

Bermuda. VOC maintains and operates the Viking Star, the vessel on which Timothy

Sheehan allegedly was injured.       Defendants conduct advertising, business, and the
          CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 2 of 8




operations of their cruises in jurisdictions around the world.          But the operational

headquarters for Defendants is located in Basel, Switzerland.

          In the fall of 2018, Plaintiffs purchased tickets for a cruise. During the sales

transaction, Plaintiffs received an email confirmation that included VRC’s Ticket Sale

Contract, which governs the sale of the trip. The Ticket Sale Contract provides that VRC

acts solely as a sales agent for the owners and operators of the ships. The contract also

provides “that passage on any vessel upon which [VRC] is acting solely as a sales agent is

governed by and subject to the passenger ticket contract terms and conditions” and includes

a link to the Passenger Ticket Contract. The Passenger Ticket Contract confirms that VRC

acts solely as a sales agent for the carrier, which in this case was VOC.

          Section 24 of the Passenger Ticket Contract includes a choice of law provision that

states:

                All questions arising on these Passenger Ticket Contract Terms
                and Conditions solely in respect of the limitation of liability
                shall be decided according to the Conventions and the other
                and further laws cited at Article 10 hereof, including the
                statutory, maritime and general laws of Switzerland . . . The
                law governing all other aspects of these Passenger Ticket
                Contract Terms and Conditions is stipulated and agreed to be
                the statutory and general law of Switzerland, with references
                to which these Passenger Ticket Contract Terms is [sic] made.
                ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH
                THESE PASSENGER TICKET CONTRACT TERMS AND
                CONDITIONS SHALL BE DETERMINED BY THE CIVIL
                COURT    OF    THE   CANTON      OF    BASEL-STADT
                [ZIVILGERICHT BASEL-STADT], THE JURISDICTION TO
                WHICH WE, AS THE CARRIER, AND YOU HEREBY SUBMIT
                OURSELVES. IF ANY ACTION IS INITIATED IN ANY COURT
                OTHER THAN THE COURTS IN BASEL SWITZERLAND,
                OTHER THAN THOSE OF MONTREAL IN THE CASE OF AN
                INDIVIDUAL RESIDENT OF QUEBEC, WE, AS THE
                CARRIER, AND YOU HEREBY AGREE TO THE IMMEDIATE


                                               2
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 3 of 8




              DISMISSAL OR TRANSFER OF SAID ACTION TO THE
              COURTS OF BASEL, SWITZERLAND.

Plaintiffs were sent a paper copy of the Passenger Ticket Contract along with their tickets

on January 4, 2019. Plaintiffs received emails on February 14, 2019, and February 23,

2019, respectively, that included travel documents and the Passenger Ticket Contract. On

February 28, 2019, Plaintiffs embarked on their cruise from Miami.

       Plaintiffs’ complaint alleges that, in March 2019, Timothy Sheehan was injured on

a cruise ship operated by Defendants during a transatlantic voyage when he tripped over a

basket in the ship’s lounge. Defendants were negligent by failing to properly maintain and

safeguard the premises and by failing to warn of a dangerous hazard, the complaint alleges.

Plaintiffs also contend that, as a result of Defendants’ negligence, Mary Sheehan has

suffered the loss of Timothy Sheehan’s services and companionship that she would have

received in the usual course of married life.

       On April 23, 2020, Defendants moved to dismiss the case under the doctrine of

forum non conveniens, arguing that the forum-selection clause in the Passenger Ticket

Contract mandates the adjudication of this dispute in Switzerland.1

                                        ANALYSIS

       The doctrine of forum non conveniens is the appropriate means to challenge a

forum-selection clause that directs the state or foreign forum in which to adjudicate a civil

dispute. Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 60



1
        Plaintiffs filed this action in Hennepin County District Court, Fourth Judicial Dis-
trict, on March 3, 2020. Defendants removed the action to this Court pursuant to 28 U.S.C.
§§ 1441(a) and 1446.

                                                3
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 4 of 8




(2013).2 A district court may decline jurisdiction because the action should be tried in

another forum, even though venue and jurisdiction are otherwise proper. Mizokami Bros.

of Ariz., Inc. v. Mobay Chem. Corp., 660 F.2d 712, 717 (8th Cir. 1981). A valid forum-

selection clause is afforded controlling weight in all but the most exceptional cases. Atl.

Marine, 571 U.S. at 63. Under both federal law and Minnesota law a forum selection

clause is prima facie valid and, therefore, enforced unless it is unjust, unreasonable, or

invalid. United Fire & Cas. Co. v. Weber, Inc., 434 F. Supp. 3d 729, 732 (D. Minn. 2020).

Although some courts conflate the validity and enforceability inquiries, the better course

of analysis is first to determine whether the forum-selection clause is valid under general

contract principles and, if so, then determine whether the forum-selection clause should be

enforced. Rogovsky Enter., Inc. v. Masterbrand Cabinets, Inc., 88 F. Supp. 3d 1034, 1040–

41 (D. Minn. 2015).

       I. Validity of Forum-Selection Clause

       A forum-selection clause is valid if it is the product of a freely negotiated agreement,

“unaffected by fraud, undue influence, or overweening bargaining power.” M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 12 (1972). If it is the product of either party’s “fraud or




2
       Although Atlantic Marine involved a motion to transfer under 28 U.S.C. § 1404(a),
the Court explained that Section 1404(a) is merely a codification of the doctrine of forum
non conveniens and replaced the traditional remedy of outright dismissal with transfer for
the subset of cases in which the transferee forum is within the federal court system. 571
U.S. at 60. The Court is mindful that its “power to dismiss a case properly within its juris-
diction under the common-law doctrine of forum non convenience has been substantially
eliminated by the federal transfer of venue statute, 28 U.S.C. § 1404(a).” Bacon v. Liberty
Mut. Ins. Co., 575 F.3d 781, 783 (8th Cir. 2009). But the “common-law doctrine of forum
non conveniens has continuing application . . . in cases where the alternative forum is
abroad.” Id. (internal quotation marks omitted). Such is the case here.
                                              4
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 5 of 8




overreaching,” a forum-selection clause is invalid. Id. at 15; see also M.B. Rests., Inc. v.

CKE Rests., Inc., 183 F.3d 750, 752 (8th Cir. 1999). Plaintiffs do not argue that the forum-

selection clause at issue here is the result of fraud or overreaching or that the forum-

selection clause is otherwise invalid. The sole issue before the Court is whether the forum-

selection clause should be enforced.

       II. Enforceability of the Forum-Selection Clause

       When considering whether to grant a motion to dismiss on the grounds of forum non

conveniens, courts generally consider both private-interest and public-interest factors. Atl.

Marine, 571 U.S. at 62–63. But when the parties’ contract contains a valid forum-selection

clause, arguments pertaining to the parties’ private interests are not germane, because the

plaintiff’s choice of forum merits no weight. Id. at 63, 64. Instead, when a valid contractual

forum-selection clause is at issue, the private-interest factors weigh entirely in favor of the

preselected forum. Id. At 64. In such circumstances, a court considers only the public-

interest factors, which rarely defeat a motion to dismiss based on a forum-selection clause.

Id. Public-interest factors may include the administrative difficulties arising from court

congestion, the interest in having localized controversies decided in the home forum, and

the interest in adjudicating a diversity-jurisdiction case in a forum that is “at home” with

the law. Id. at 62 n.6. Under such circumstances, the nonmoving party must show that the

public-interest factors “overwhelmingly” disfavor a transfer or dismissal. Id. at 67.

       Plaintiffs argue that the forum-selection clause is unenforceable because a trial in

Switzerland will be so gravely difficult and inconvenient that they will be deprived of their

day in court. Plaintiffs observe that Swiss courts require the parties to be physically


                                              5
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 6 of 8




present, but Timothy Sheehan’s physician opined that he cannot travel internationally for

the foreseeable future. Plaintiffs’ argument is premised on a private interest. Atlantic

Marine governs this analysis and clearly provides that, when the parties have agreed to a

valid forum-selection clause, the validity of which Plaintiffs do not contest, “[o]nly under

extraordinary circumstances unrelated to the convenience of the parties” should a court

decline to enforce the clause. Id. at 64 (emphasis added); see also Federated Mut. Ins. Co.

v. Bryan, No. 17-cv-1136 (WMW/DTS), 2017 WL 7370057, at *4 (D. Minn. Nov. 28,

2017) (“Because the validity of the forum-selection clause in the [parties’ contract] is not

disputed and Atlantic Marine governs this analysis, this Court must disregard [the

defendant’s] private-interest arguments and may consider only the public-interest

factors.”). Accordingly, Plaintiffs’ argument is unavailing as it is contrary to the clear legal

standard addressed in Atlantic Marine. See In re Union Elec. Co., 787 F.3d 903, 909 (8th

Cir. 2015) (noting that the Supreme Court of the United States “spoke with particular force”

when emphasizing the importance of forum-selection clauses).

       Plaintiffs also contend that the forum-selection clause is unenforceable because it is

included in an adhesion contract and, therefore, is contrary to the public policy of

Minnesota.    “A contractual choice-of-forum clause should be held unenforceable if

enforcement would contravene a strong public policy of the forum in which [the] suit is

brought, whether declared by statute or by judicial decision.” M/S Bremen, 407 U.S. at 15.

Plaintiffs rely on Hauenstein & Bermeister, Inc. v. Met-Fab Industries, Inc., in which the

Minnesota Supreme Court explained that “[f]orum section clauses in contracts which are

termed adhesion—‘take-it-or-leave-it’—contracts and which are the product of unequal


                                               6
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 7 of 8




bargaining power between the parties are unreasonable.” 320 N.W.2d 886, 891 (Minn.

1982). The Hauenstein court explained that boilerplate language in a form contract

prepared on a take-it-or-leave-it basis is a factor to be considered; however, this factor

alone does not define adhesion contracts. Id. (explaining that appellant did not show, for

example, that the product “could not have been obtained elsewhere”). To establish an

adhesion contract, a party must show that the contracting parties “were greatly disparate in

bargaining power, that there was no opportunity for negotiation, and that the services could

not be obtained elsewhere.” Brenner v. Nat’l Outdoor Leadership Sch., 20 F. Supp. 3d

709, 717 (D. Minn. 2014) (emphasis added) (quoting Schlobohm v. Spa Petite, Inc., 326

N.W.2d 920, 924-25 (Minn. 1982)). Moreover, an adhesion contract is a contract imposed

on the public for a necessary service. Schlobohm, 326 N.W.2d at 924–25. The cruise that

is the subject of the contract as issue here is not a necessary service, and Plaintiffs could

have obtained a cruise vacation elsewhere.

       Plaintiffs also assert that they had no opportunity for negotiation and they “are

individuals, not corporations.” But the Supreme Court’s reasoning in Carnival Cruise

Lines, Inc. v. Shute, a case with facts that are similar to the facts here, buttresses the

enforceability of a forum-selection clause as applied to aggrieved cruise ship passengers:

              Including a reasonable forum clause in a form contract of this
              kind well may be permissible for several reasons: First, a cruise
              line has a special interest in limiting the fora in which it
              potentially could be subject to suit. Because a cruise ship
              typically carries passengers from many locales, it is not
              unlikely that a mishap on a cruise could subject the cruise line
              to litigation in several different fora. Additionally, a clause
              establishing ex ante the forum for dispute resolution has the
              salutary effect of dispelling any confusion about where suits
              arising from the contract must be brought and defended,

                                             7
        CASE 0:20-cv-00753-WMW-DTS Doc. 41 Filed 11/10/20 Page 8 of 8




              sparing litigants the time and expense of pretrial motions to
              determine the correct forum and conserving judicial resources
              that otherwise would be devoted to deciding those motions.
              Finally, it stands to reason that passengers who purchase
              tickets containing a forum clause like that at issue in this case
              benefit in the form of reduced fares reflecting the savings that
              the cruise line enjoys by limiting the fora in which it may be
              sued.

499 U.S. 585, 593–94 (1991) (internal citations omitted); see also Scherk v. Alberto-Culver

Co., 417 U.S. 506, 516 (1974) (“A contractual provision specifying in advance the forum

in which disputes shall be litigated and the law to be applied is, therefore, an almost

indispensable precondition to achievement of the orderliness and predictability essential to

any international business transaction.”).

       In summary, the forum-selection clause at issue is valid, and Plaintiffs do not

identify any public interest factors that weigh against enforcement of the forum-selection

clause. Accordingly, the Court grants Defendants’ motion to dismiss.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendants’ motion to dismiss, (Dkt. 11), is GRANTED, and this matter is

DISMISSED WITHOUT PREJUDICE.

       2.     Defendants’ motion to reopen the record, (Dkt. 33), is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 10, 2020                                 s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge

                                             8
